DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because the drawings are indicated by “Figure” rather than “FIG.” as required by 37 C.F.R § 1.84 (u)(1) (see also MPEP § 608.02 (V)).  The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).  Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  View numbers must be preceded by the abbreviation “FIG.”  Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The disclosure is objected to because of the following informalities: the recitation of “Figure” throughout the disclosure should be amended to recite “FIG.” See objection to drawings, above. Appropriate correction is required.
Claim Interpretation
The instant claims were interpreted herein as product-by-process claims. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See also MPEP § 2113(I).
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). See also MPEP § 2113(II).
“[W]hen the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See also MPEP § 2113(III).
Here, the instant claims are drawn to a bioengineered heart muscle (BHM) produced by a method comprising the steps of
(i) cultivating pluripotent stem cells in a basal medium comprising an effective amount of (a) BMP4, Activin A, FGF2, a GSK3-inhibitor, and (b) a serum-free supplement resulting in a final concentration of 0.5-50 mg/ml albumin, 1-100 μg/ml transferrin, 0.1-10 μg/ml ethanol amine, 0.003-0.3 μg/ml sodium selenite, 0.4-40 μg/ml L-Carnitine HCl, 0.1-10 μg/ml Hydrocortisone, 0.05-5 ~tl/ml Fatty acid supplement, and 0.0001-0.1 μg/ml triodo-L-thyronine (T3), thereby inducing mesoderm differentiation of said pluripotent stem cells; (ii) cultivating the cells obtained in step (i) in a basal medium comprising an effective amount of an inhibitor of the Wnt-signaling pathway and a serum-free supplement as in (i), thereby inducing cardiac differentiation of the cells; and (iii) cultivating the cells obtained in step (ii) m a basal medium comprising an effective amount of a serum-free supplement as in (i), under mechanical stimulation, thereby promoting cardiac maturation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below. The instant claims were analyzed for eligibly pursuant the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance.
As discussed in detail above, the instant claims were broadly interpreted herein to encompass any bioengineered heart muscle (BHM). As such, the instant claims are drawn to a composition of matter, which is a statutory category of invention (STEP 1: YES).
The instant specification discloses “[t]he present data suggests that the BHM protocol disclosed herein is a robust, serum-free and reproducible way to produce human myocardium for multiple applications.” (Page 3, lines 23-24). The instant claims are drawn to a judicial exception in the form of myocardium, i.e., muscular tissue of a heart, which would comprise, e.g., naturally See instant specification, page 2, lines 11-15; page 3, lines 10-15).
 It is noted the instant claims recite a “bioengineered heart muscle (BHM).” However, the crux of the instant application is “to produce human myocardium for multiple applications.” (Page 3, lines 23-24). As such, the claimed BHM would not possess any markedly different characteristics when compared to, e.g., naturally occurring human myocardium. BHM would comprise naturally occurring cells arranged, interacting, and functioning in a manner that would be indistinguishable from their counterparts found in nature. (See instant claim 17). Moreover, Gerisch et al (Front. Genetics, 9(72):1-23 (2018)) evidences cardiomyocytes and CD90+ cardiac progenitor cells and are naturally present in human myocardium. (Abstract; Page 14, Results, Identification of CD90+ and CD117+ Cells). As such, the instant claims recite a judicial exception in the form of a natural phenomenon (STEP 2A, PRONG ONE: YES). 
The instant claims are drawn solely to a judicial exception, and not a method of using the judicial exception. As such, the judicial exception is not integrated into a practical application. (STEP 2A, PRONG TWO: NO). Since the instant claims are drawn solely to a judicial exception, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (STEP 2B: NO).
Taken together, the instant claims do not constitute patent eligible subject matter. 
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-39 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zimmerman et al (US 2009/0061410, IDS-US).
As discussed above, the instant claims were broadly interpreted herein to encompass any bioengineered heart muscle (BHM). As further discussed above, instant claim 17 was broadly interpreted herein to encompass any BHM possessing at least one of the recited functional characteristics.
Zimmerman teaches a BHM derived from human cells. (Abstract). More particularly, Zimmerman teaches a multiring engineered heart tissue construct suitable for use in cardiac tissue augmentation and/or replacement therapy. (Abstract). Zimmerman further teaches the multiring engineered heart tissue is used to generate a heart muscle construct. (¶¶ 0022-0028). 
Regarding instant claim 17, Zimmerman teaches the BHM has overall twitch tension of more than 2.5 mN, more preferably more than 3 mN, for example 3.5 mN, 4 mN, 4.5 mN, 5 mN, 5.5 mN, 6 mN, 10 mN, 15 mN or more. It is noted 200 µN equals 0.2 mN. (¶ 0035). As such, the BHM taught by Zimmerman possesses a twitch tension of more than 200 μN.
At a minimum, it would have been obvious at the time of filing to produce the BHM taught by Zimmerman because Zimmerman further teaches the BHM can advantageously be utilized for cardiac tissue augmentation and/or replacement therapy. (Abstract).
prima facie obvious. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,626,374.
It is noted that U.S. 10,626,374 is not in the same family as the instant application; i.e., the ’374 patent does not share any continuity with the instant application. As such, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. § 121 does not apply. 
As discussed above, the instant claims were broadly interpreted herein to encompass any bioengineered heart muscle (BHM). As further discussed above, instant claim 17 was broadly interpreted herein to encompass any BHM possessing at least one of the recited functional characteristics. The conflicting claims are drawn to a method of producing a BHM. (Claims 1-18). Practice of the claimed method would invariably produce a BHM. As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter. 
It is also noted the conflicting claims recite a method that is substantially similar to the method recited by the product-by-process claims of the instant application. (See conflicting claims 1-18). As such, practice of the conflicting claims would yield a bioengineered heart 
Claims 16-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-20 of copending Application No. 16/814,186  (reference application). 
It is noted that copending Application No. 16/814,186 is not in the same family as the instant application; i.e., the ’186 application does not share any continuity with the instant application. As such, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. § 121 does not apply. 
As discussed above, the instant claims were broadly interpreted herein to encompass any bioengineered heart muscle (BHM). As further discussed above, instant claim 17 was broadly interpreted herein to encompass any BHM possessing at least one of the recited functional characteristics. The conflicting claims are drawn to a method of producing a BHM. (Claims 1-8 and 10-20). Practice of the claimed method would invariably produce a BHM. As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter. 
 It is also noted the conflicting claims recite a method that is substantially similar to the method recited by the product-by-process claims of the instant application. (See
Claims 16-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/416,580 (reference application). 
It is noted the ’580 application and the instant application are divisional applications of 14/917,103 (issued as US 10,329,532). The ’103 application required a restriction between: Group I, drawn to a method for producing bioengineered heart muscle from pluripotent stem cells; and Group II, drawn to a bioengineered heart muscle. If the subject matter of the ’580 application was originally presented in the ’103 application it would have been included in Group II. As such, the subject matter of the ’580 application was not previously held to be patentably distinct from the subject of the instant application. 
  As discussed above, the instant claims were broadly interpreted herein to encompass any bioengineered heart muscle (BHM). As further discussed above, instant claim 17 was broadly interpreted herein to encompass any BHM possessing at least one of the recited functional characteristics. The conflicting claims are drawn to a BHM. (Claims 1-27). Regarding instant claim 17, the recited functional characteristics are encompassed by at least conflicting claims 19-26. For example, conflicting claim 21 also requires “a calcium EC50 higher than 0.2 mM.” (Compare conflicting claim 21 with instant claim 17, characteristic c). As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,957,483. 
; i.e., the ’483 patent does not share any continuity with the instant application. As such, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. § 121 does not apply. 
As discussed above, the instant claims were broadly interpreted herein to encompass any bioengineered heart muscle (BHM). As further discussed above, instant claim 17 was broadly interpreted herein to encompass any BHM possessing at least one of the recited functional characteristics. The conflicting claims are drawn to a method of producing a BHM. (Claims 1-10). Practice of the conflicting claims would invariably yield a BHM. As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter.
Regarding instant claim 17, the ’483 patent evidences the conflicting BHM would have a twitch tension of more than 200 µN. (Column 9, line 65 to column 10, line 12). As such, absent evidence to the contrary, the BHM of the conflicting claims would inherently possess at least one of the functional characteristics recited by instant claim 17. 
Claims 16-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,494,605.
As discussed above, the instant claims were broadly interpreted herein to encompass any bioengineered heart muscle (BHM). As further discussed above, instant claim 17 was broadly interpreted herein to encompass any BHM possessing at least one of the recited functional characteristics. The conflicting claims are drawn to a BHM. (Claims 1-8). Regarding instant claim 17, the conflicting claims require the BHM to have a twitch tension of more than 2.5 mN or more than 3.0 mN. (Claims 6-7). As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter.
Conclusion
 NO CLAIMS ARE ALLOWED 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Asnes et al., Biophys. J., 91:1800-1810 (2006)
Culture of Cells for Tissue Engineering, John Wiley & Sons (2006)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651